Citation Nr: 0931744	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  99-10 173	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for muscle pain, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for respiratory 
problems, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

6.  Entitlement to service connection for weight fluctuation 
and a metabolic disorder, to include as a qualifying chronic 
disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for neurological 
disorder, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

8.  Entitlement to service connection for a psychiatric 
disorder, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

9.  Entitlement to service connection for a kidney disorder, 
to include as a qualifying chronic disability resulting from 
an undiagnosed illness.

10.  Entitlement to an initial evaluation in excess of 30 
percent for myofascial headaches.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1988 
to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Detroit, 
Michigan, and Muskogee, Oklahoma.

In March 2006, the Board granted service connection for 
headaches and denied claims of service connection for a heart 
disorder, eye disorders, and a left testicle cyst.  The Board 
also remanded to the agency of original jurisdiction (AOJ) 
the claims of service connection for chronic fatigue, muscle 
pain, joint pain, respiratory problems, a gastrointestinal 
disorder, weight fluctuation and a metabolic disorder, a 
neurological disorder, a psychiatric disorder, and a kidney 
disorder, as well as the claim for TDIU.  By an April 2006 
rating decision, the RO in Detroit implemented the grant of 
service connection for myofascial headaches and awarded a 30 
percent disability rating effective from July 24, 1997.  The 
Veteran, through his representative has appealed for a higher 
initial rating for myofascial headaches.

Subsequent to the Board's March 2006 decision, the Veteran's 
representative filed a motion to vacate the decision and a 
motion for reconsideration of the decision.  Through August 
2006 and February 2007 letters, the Board notified the 
Veteran and his representative that those motions were not 
granted.

(The decision below addresses the Veteran's claims of service 
connection for chronic fatigue, muscle pain, joint pain, 
respiratory problems, a metabolic disorder, and a 
neurological disorder.  The claims of service connection for 
a gastrointestinal disorder, a psychiatric disorder, and a 
kidney disorder, as well as the appeal of the initial 
evaluation for myofascial headaches and the TDIU claim are 
addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran served on active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The Veteran's fatigue likely results from an undiagnosed 
illness.

3.  The Veteran's muscle pain likely results from an 
undiagnosed illness.

4.  The Veteran's joint pain likely results from an 
undiagnosed illness.

5.  The Veteran does not have degenerative joint and disc 
disease of the lumbar spine that is attributable to his 
active military service.

6.  The Veteran does not exhibit objective signs of a chronic 
respiratory disability; nor does he have a current 
respiratory disability.

7.  The Veteran does not exhibit objective signs of a chronic 
metabolic disorder manifested by weight fluctuation; nor does 
he have a current metabolic disorder.

8.  The Veteran does not exhibit objective signs of a chronic 
neurological disorder; nor does he have a current 
neurological disorder.


CONCLUSIONS OF LAW

1.  The Veteran has a qualifying disability manifested by 
chronic fatigue resulting from an undiagnosed illness for 
which service connection is warranted.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.317, 4.88b 
(Diagnostic Code 6354) (2008).

2.  The Veteran has a qualifying disability manifested by 
chronic muscle pain resulting from an undiagnosed illness for 
which service connection is warranted.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.317 (2008).

3.  The Veteran has a qualifying disability manifested by 
chronic joint pain resulting from an undiagnosed illness for 
which service connection is warranted.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.317 (2008).

4.  The Veteran does not have degenerative joint and disc 
disease of the lumbar spine that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

5.  The Veteran does not have a respiratory disability or a 
disability manifested by respiratory problems that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2008).

6.  The Veteran does not have a metabolic disorder or a 
disability manifested by weight fluctuation or metabolic 
problems that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2008).

7.  The Veteran does not have a neurological disorder or a 
disability manifested by neurological problems that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
appeal of the service connection claims.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service connection claims were filed prior to 
the enactment of the VCAA.  Additionally, the RO initially 
adjudicated those claims prior to the enactment of the VCAA.  
Although pre-adjudicatory VCAA notice was not possible, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in cases such as this one, the Veteran has the 
right to subsequent content-complying notice.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all the necessary notification action 
has been accomplished to make a decision as to the claims of 
service connection for chronic fatigue, muscle pain, joint 
pain, respiratory problems, a metabolic disorder, and a 
neurological disorder.  Through a March 2004 notice letter, 
the Veteran was notified of the information and evidence 
needed to substantiate those claims of service connection.  
Although the notice letter was not provided until after the 
RO initially adjudicated the Veteran's claims, the claims 
were properly re-adjudicated in February 2009, which followed 
the March 2004 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  While the notice did not 
refer to criteria for assigning disability ratings or 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), neither of these questions is now before 
the Board.

The Board also finds that the March 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of these service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims of service connection for fatigue, muscle pain, joint 
pain, respiratory problems, a metabolic disorder, and a 
neurological disorder.  The Veteran's service treatment 
records have been obtained and associated with the claims 
file, as have his personnel records pursuant to the Board's 
March 2006 remand.  Treatment records have also been obtained 
from the VA Medical Centers (VAMCs) and their associated 
outpatient clinics in:  Palo Alto and San Diego, California; 
Allen Park, Ann Arbor and Detroit, Michigan; and Muskogee, 
Oklahoma.  Records that were produced in connection with the 
Social Security Administration were obtained as well.  The 
Veteran has submitted private medical records and has 
identified multiple private treatment providers.  Medical 
records were secured from the identified providers or the 
providers replied that the records were unavailable.

In addition, the Veteran was provided VA examinations in 
connection with these claims in December 1997, November 2004, 
and June 2008, the reports of which are of record.  The 
examinations, particularly the one conducted in June 2008, 
adequately address whether the Veteran exhibits objective 
signs and symptoms of the claimed disabilities and whether 
the signs and symptoms can be attributed to a clinical 
diagnosis.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.  Nevertheless, the Veteran's 
representative argues that the Veteran should undergo further 
examination in light of a report published in November 2008 
by the Research Advisory Committee on Gulf War Veterans' 
Illnesses entitled Gulf War Illness and the Health of Gulf 
War Veterans: Scientific Findings and Recommendations.  The 
Board does not find that another examination is warranted for 
these claims as the report is not pertinent to the examiner's 
task in the context of these service connection claims.  The 
March 2006 remand instructions were substantially complied 
with and the November 2008 Gulf War report does not have a 
bearing on whether an examiner would be able to provide a 
clinical diagnosis of a disability or discern whether the 
Veteran exhibits objective signs and symptoms of a chronic 
disability.  Another remand is not required for these six 
claims.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may also be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.317 (2008).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The Veteran's personnel records reflect service aboard the 
U.S.S. John Young during a portion of the Persian Gulf War.  
The Veteran had sea service in the Persian Gulf and he was 
stationed in Bahrain from approximately February 1992 to June 
1992.  He was awarded the Southwest Asia Service Medal and 
the Kuwait Liberation Medal.  In light of this information, 
the Board finds that the Veteran served on active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Thus, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are potentially applicable to 
his service connection claims.

A. Fatigue

Service treatment records document complaints of malaise and 
fatigue in August 1990.  The Veteran reported that he could 
not stay awake even while standing.  A related examination 
was normal and no diagnosis was provided.  The Veteran 
complained of malaise again in February 1991.  It was 
attributed to a viral syndrome.  The Board notes that the 
symptoms were reported prior to the Veteran's service in the 
Persian Gulf and no complaints of fatigue were noted during 
the time period when he was in the Southwest Asia theater of 
operations.  

The Veteran states that he has experienced fatigue regularly 
since his period of military service and contends that 
service connection is warranted.  He has been seen for 
complaints of fatigue and chronic fatigue was listed as a 
diagnosis in VA treatment records as recently as August 2005.  
In December 1997, a VA examiner noted the Veteran's history 
of fatigue but stated that no cause was found.  The examiner 
commented that the Veteran's complaints, of which fatigue was 
included, did not associate with any known clinical diagnosis 
and the etiology of the Veteran's complaints was 
undetermined.  In November 2004, a VA examiner diagnosed the 
Veteran with a history of fatigue with a negative 
examination.  The examiner stated that it was his opinion 
that the Veteran's history of fatigue is less likely 
attributable to the Veteran's period of active service, 
although no reason for the opinion was provided.

In an October 2006 letter, W.A., D.O., stated that he had 
reviewed the Veteran's medical records from August 1992 to 
the present and had seen the Veteran multiple times with 
complaints of fatigue and excessive sleepiness.  Dr. W.A. 
noted that the symptoms appear to have had their onset on 
active duty and they have continued to the present without 
definitive diagnosis.  It was also noted that the Veteran 
attributes the fatigue to his overseas service but Dr. W.A. 
could not prove or disprove that origin.  In June 2008, the 
Veteran underwent further VA examination in connection with 
the claim that was conducted by the same examiner from 
November 2004.  The examiner noted the Veteran's continued 
complaints of constant fatigue.  The diagnosis was again 
identified as a history of chronic fatigue with a negative 
examination.  Interestingly, the examiner referred to chronic 
fatigue syndrome in the report and he identified potential 
symptoms of that disability.  Ultimately, however, the 
examiner did not provide a diagnosis of that medically 
unexplained chronic multi-symptom illness.

The evidence shows that the Veteran has experienced fatigue-
a listed sign or symptom that may be a manifestation of an 
undiagnosed illness.  38 C.F.R. § 3.317(b)(1).  Additionally, 
the Veteran's fatigue has been chronic for the purposes of 
this section.  Significantly, none of the VA or private 
treatment providers, or VA examiners, has been able to 
attribute the Veteran's fatigue to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  Because the 
evidence does not indicate that fatigue became manifest 
during the Veteran's service in Southwest Asia, it must be 
shown that it has manifested to a degree of 10 percent or 
more in accordance with 38 C.F.R. § 3.317(a)(1)(i).  Given 
the documented effects of the Veteran's fatigue in the 
treatment records and examination reports, fatigue has been 
at least compensably disabling during the pendency of the 
claim.  See, e.g., 38 C.F.R. § 4.88b (Diagnostic Code 6354) 
(2008).  Furthermore, the evidence does not suggest that the 
Veteran's fatigue was not incurred during the Veteran's 
active military service, caused by a supervening condition or 
event, or was the result of the Veteran's own willful 
misconduct.  See 38 C.F.R. § 3.317(c).  Given this evidence, 
the Board finds that the Veteran's fatigue likely results 
from an undiagnosed illness in accordance with 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Accordingly, service 
connection is warranted for chronic fatigue.

B. Muscle Pain

The Veteran had complaints of muscle aches and pain during 
military service.  In May 1992, when he was stationed in 
Bahrain, there was a normal examination but it was indicated 
that the Veteran has probable muscular pain.  Post-service 
records document consistent complaints of muscle pain in the 
course of treatment.  Recent VA treatment records have simply 
identified the condition as myalgia.  In January 2005, the 
Veteran was assessed with fibromyalgia.  However, it was 
subsequently determined that the Veteran does not have 
fibromyalgia because there are not sufficient trigger points 
for a diagnosis of that medically unexplained chronic multi-
symptom illness.

The VA examination report from December 1997 lists multiple 
muscular aches and pains with no cause found as a diagnosis.  
At that examination, the Veteran reported that the muscle 
pain was widespread and affected all his muscles at one time 
or another.  The November 2004 VA examiner, after noting the 
Veteran's symptom of muscle pain, provided a diagnosis of 
generalized muscle pain with a negative examination.  The 
examiner stated that it was his opinion that the Veteran's 
muscle pain is less likely attributable to his period of 
active service.  However, the examiner did not provide a 
reason for this finding or comment on what was the cause of 
the muscle pain.  In June 2005, the examiner produced an 
updated report wherein he stated that the generalized muscle 
pain with a negative examination could be due to myositis and 
myalgia that was diagnosed in the past.  In the June 2008 VA 
examination report, the same examiner provided a diagnosis of 
generalized muscle pain with a negative examination and no 
specific cause or injury.  Notably, the examiner stated that 
there was no evidence of fibromyalgia because there was no 
active tenderness in the ribs or trigger-point tenderness.

The evidence shows that the Veteran has experienced myalgia 
or muscle pain-a listed sign or symptom that may be a 
manifestation of an undiagnosed illness.  38 C.F.R. 
§ 3.317(b)(4).  Additionally, the Veteran's muscle pain has 
been chronic for the purposes of this section.  
Significantly, none of the VA or private treatment providers, 
or VA examiners, has been able to sufficiently attribute the 
Veteran's muscle pain to any known clinical diagnosis or to a 
specific cause or injury.  Generally, the Veteran's muscle 
pain has been identified simply as myalgia which indicates 
that the medical professionals are unable to provide a 
clinical diagnosis of any chronic disability.  Moreover, the 
service records contain satisfactory evidence that muscle 
pain became manifest during the Veteran's service in 
Southwest Asia; thus, whether the muscle pain is compensably 
disabling is not relevant for determining service connection.  
See 38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the evidence 
does not suggest that the Veteran's muscle pain was not 
incurred during the Veteran's active military service, caused 
by a supervening condition or event, or was the result of the 
Veteran's own willful misconduct.  Given this evidence, the 
Board finds that the Veteran's muscle pain likely results 
from an undiagnosed illness in accordance with 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Accordingly, service 
connection is warranted for chronic muscle pain.



C. Joint Pain

The Veteran also had complaints of what can be described as 
joint pain during his military service.  There were several 
instances of treatment for knee pain and low back pain 
beginning in December 1991.  Chondromalacia was diagnosed for 
both knees and no diagnosis was provided regarding the low 
back.  The Veteran also had complaints of pain in his feet, 
left ankle, hips, and left elbow.  Notably, the Veteran had 
complaints of knee pain while he was stationed in Bahrain.  
At his August 1992 separation examination, the Veteran 
reported swollen and painful joints, foot trouble, painful 
elbows and shoulders, and back pain, but the musculoskeletal 
portion of the separation examination was normal.  The 
Veteran had further complaints of joint pain after the 
separation examination while he was still in active service.

Post-service records document consistent complaints of joint 
pain in the course of treatment.  Although x-rays have 
reflected some degenerative changes, recent VA treatment 
records have simply identified the condition as arthralgia.  
Degenerative joint and disc disease of the lumbar spine, 
predominantly at L5-S1, are the only clinical diagnoses that 
have been made.  The VA examination report from December 1997 
lists multiple joint pains with no cause found as a 
diagnosis.  At that examination, the Veteran reported that he 
experienced pain in all his joints from time to time.  The 
November 2004 VA examiner, after noting the Veteran's symptom 
of joint pain, provided a diagnosis of generalized joint pain 
with a negative examination.  The examiner stated that it was 
his opinion that the Veteran's joint pain is less likely 
attributable to his period of active service.  However, the 
examiner did not provide a reason for this finding or comment 
on what was the cause of the joint pain.  Degenerative disc 
disease of the lumbosacral spine was diagnosed by the 
examiner after x-rays were taken.  In June 2005, the examiner 
produced an updated report wherein he stated that the 
generalized joint pain with a negative examination could be 
due to myositis and myalgia that was diagnosed in the past.  
In the June 2008 VA examination report, the same examiner 
provided a diagnosis of generalized joint pain with a 
negative examination and no specific cause or injury.

In addition to that assessment, the June 2008 VA examination 
confirmed that the Veteran has degenerative joint and disc 
disease of the lumbosacral spine.  Pursuant to the remand, 
the examiner provided a medical opinion regarding a 
relationship between the identified musculoskeletal 
disability and the Veteran's active military service.  The 
examiner gave the opinion that the Veteran's lumbar spine 
disability is less likely related to military service as 
there is no evidence of any specific injury to the low back 
while in service.  The examiner commented that even though it 
was noted that the Veteran complained of low back pain while 
in service, the separation examination was negative in that 
regard.

The evidence reflects complaints of low back pain during 
military service, but the probative medical opinion evidence 
supplied by the June 2008 VA examiner reflects that the 
Veteran's current low back disabilities-degenerative joint 
and disc disease of the lumbar spine-are not related to 
those symptoms or otherwise attributable to his military 
service.  The opinion finds support in the facts of record 
and there is no other competent medical opinion evidence that 
contradictorily relates the current low back disabilities to 
the Veteran's military service.  Moreover, the Veteran lacks 
the medical expertise necessary to provide a probative 
opinion on the matter of the origin of his degenerative joint 
and disc disease of the lumbar spine.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board 
finds that the Veteran does not have degenerative joint and 
disc disease of the lumbar spine that is attributable to his 
active military service.  Consequently, service connection is 
not warranted for degenerative joint and disc disease of the 
lumbar spine on a direct basis.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the lumbar spine manifested itself 
to a compensable degree within one year of the Veteran's 
separation from military service.  Degenerative joint disease 
was first seen many years after service.  Thus, service 
connection is not warranted for arthritis of the lumbar spine 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

In regards to joint pain other than that related to 
degenerative joint disease of the lumbar spine, the evidence 
shows that the Veteran has experienced arthralgia or joint 
pain-a listed sign or symptom that may be a manifestation of 
an undiagnosed illness.  38 C.F.R. § 3.317(b)(5).  
Additionally, the Veteran's joint pain has been chronic for 
the purposes of this section.  Significantly, none of the VA 
or private treatment providers, or VA examiners, has been 
able to sufficiently attribute the Veteran's joint pain to 
any known clinical diagnosis (other than pain related to 
degenerative joint and disc disease of the lumbar spine) or 
to a specific cause or injury.  Generally, the Veteran's 
joint pain has been identified simply as arthralgia which 
indicates that the medical professionals are unable to 
provide a clinical diagnosis of any chronic disability.  
Moreover, the service records contain satisfactory evidence 
that joint pain became manifest during the Veteran's service 
in Southwest Asia; thus, whether the joint pain is 
compensably disabling is not relevant for determining service 
connection.  See 38 C.F.R. § 3.317(a)(1)(i).  Furthermore, 
the evidence does not suggest that the Veteran's joint pain 
was not incurred during the Veteran's active military service 
(other than pain related to degenerative joint and disc 
disease of the lumbar spine), caused by a supervening 
condition or event, or was the result of the Veteran's own 
willful misconduct.  Given this evidence, the Board finds 
that the Veteran's joint pain likely results from an 
undiagnosed illness in accordance with 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Therefore, service connection is 
warranted for chronic joint pain.

D. Respiratory Problems

The Veteran asserts that he has respiratory problems, 
including fluid in the lungs and constant colds.  Service 
treatment records document treatment for an upper respiratory 
infection with strep in October 1988.  In May 1990, the 
Veteran reported a history of coughs on a dental 
questionnaire.  The Veteran was further treated for cold 
symptoms in February 1991 and was assessed with a viral 
syndrome.  No respiratory symptoms were noted in the service 
records during the Veteran's time in the Persian Gulf.  At 
his August 1992 separation examination, the Veteran reported 
that he had a history of colds and ear, nose, and throat 
problems.  He denied experiencing asthma, shortness of 
breath, or a chronic cough at that time.  The lungs and chest 
portion of the separation examination was normal.  Post-
service treatment records include notations of post-nasal 
drip, sinus tenderness, and nasal allergies.

Pursuant to the Board's March 2006 remand, the Veteran 
underwent VA examination in June 2008 to in order to 
determine if he has a respiratory disability that is 
attributable to his military service.  The examiner noted the 
Veteran's complaints of having his lungs "lock" and his 
inability to breathe for several seconds.  It was also noted 
that there was no history of shortness of breath, asthma, 
tuberculosis, fever or chills, chest trauma, and 
hypertension.  Physical examination of the nose, mouth, 
throat, and sinus area was negative and without abnormality.  
Pulse oximetry oxygen saturation was 96 to 97 percent and 98 
percent after walking.  The Veteran's lungs were clear to 
auscultation without wheezing, rales, or rhonchi.  Chest 
expansion was normal and symmetrical.  A chest x-ray from 
April 2008 was reported as negative.  The examiner concluded 
that that there was no respiratory disorder and no diagnosis 
was made.  Although a medical nexus opinion was not provided, 
the remand implicitly required one only if a respiratory 
disability was actually identified.  Thus, the examination 
substantially complied with the Board's instructions.  The 
results of the June 2008 examination were similar to the 
December 1997 VA examination where that examiner found no 
pulmonary abnormality despite the Veteran's report of having 
regular colds and phlegm production.  A pulmonary function 
test was normal at that time.

The Board notes that Congress has specifically limited 
entitlement to service connection on a direct basis to 
instances where disease or injury has resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence 
reflects that the Veteran does not have a respiratory 
disability.  Multiple VA examinations have failed to reveal 
any such disability and the treatment records are negative 
for a respiratory disability.  Additionally, although the 
Veteran is competent to report observable symptoms, he is not 
competent to provide a diagnosis of a respiratory disability 
that requires appropriate medical expertise.  In the absence 
of proof of current disability, the claim of service 
connection may not be granted on a direct basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection is also not warranted on the basis of a 
qualifying disability resulting from an undiagnosed illness.  
Unlike fatigue, muscle pain, and joint pain, the greater 
weight of the evidence reflects that the Veteran has not 
exhibited objective indications of a chronic disability.  
Examination did not reveal objective signs of a respiratory 
disability perceptible to the examining physicians.  
Additionally, any non-medical indicators were not capable of 
independent verification.  See 38 C.F.R. § 3.317(a)(3).  
Consequently, service connection is not warranted for 
respiratory problems under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

E. Weight Fluctuation and a Metabolic Disorder

The Veteran asserts that he has abnormal fluctuation of his 
weight and he contends that this is a result of a metabolic 
disorder attributable to his active military service.  
Service records reflect infrequent weight documentation from 
151 to 172 pounds.  Post-service medical records from 1994 to 
2008 show weights ranging from 151 to 190 pounds.  The 
Veteran recently weighed 179 pounds in July 2008.  The 
December 1997 VA examiner noted the Veteran's report of 
weight fluctuation but concluded there was no evidence of 
metabolic abnormality.  The claim was remanded in March 2006 
in order to determine whether the Veteran has a metabolic 
disorder and the likely etiology of any such disorder.

The June 2008 VA examiner addressed the matter.  At the 
examination, the Veteran stated that his weight used to 
fluctuate but it had been stable for two years.  The examiner 
concluded that that there was no endocrine or metabolic 
disease and no fluctuation of weight.  No diagnosis was made 
in connection with this claim.  Although a medical nexus 
opinion was not provided, the remand implicitly required one 
only if a metabolic disorder was actually identified.  Thus, 
the examination substantially complied with the Board's 
instructions.  The results of the June 2008 examination were 
similar to the December 1997 VA examination in that no 
metabolic abnormality was identified.

Similar to the claim involving respiratory problems, the 
evidence reflects that the Veteran does not have a metabolic 
disorder.  Multiple VA examinations have failed to reveal any 
such disability and the treatment records are negative for a 
metabolic disorder.  Additionally, although the Veteran is 
competent to report observable facts such as his weight, he 
is not competent to provide a diagnosis of a metabolic 
disorder that requires appropriate medical expertise.  In the 
absence of proof of current disability, the claim of service 
connection may not be granted on a direct basis.  See Gilpin, 
155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Service connection is also not warranted on the basis of a 
qualifying disability resulting from an undiagnosed illness.  
The evidence reflects that the Veteran has not exhibited 
objective indications of a chronic disability.  Examination 
did not reveal objective signs of a metabolic disorder 
perceptible to the examining physicians.  Additionally, any 
non-medical indicators were not capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).  That is, the 
examiners did not consider the Veteran's report of changes in 
his weight as a disabling sign or symptom.  Consequently, 
service connection is not warranted for weight fluctuation 
and a metabolic disorder under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

F. Neurological Disorder

The Veteran contends that service connection is warranted for 
a neurological disorder on a direct basis or for neurologic 
signs and symptoms resulting from an undiagnosed illness.  
Service treatment records are negative for complaints of what 
could be described as neurologic symptoms and the neurologic 
portion of the Veteran's August 1992 separation examination 
was normal.  Post-service examination and testing has been 
negative for any abnormalities.  In July 2003, paresthesia 
was noted as a reported symptom by a VA neurologist.  In 
September 2004, the Veteran was seen for neurologic pain but 
there were no clinical findings.  The Board remanded the 
claim in March 2006 so that the Veteran could be examined in 
order to definitely determine whether the Veteran has 
objective indications of paresthesia or other neurological 
symptoms.

The June 2008 VA examination addressed the Veteran's 
neurologic system.  The Veteran complained of paresthesia in 
the extremities, predominantly in the hands.  The examiner 
stated that the central nervous system was grossly intact.  
Motor function was also intact without any weakness or 
atrophy.  The Veteran's reflexes were normal and symmetrical 
in both the upper and lower extremities.  Sensory function, 
including vibration sensation, was also intact in all of the 
extremities.  Pulses were intact, there was no deformity 
noted in the extremities, and range of movement was normal 
for the upper and lower extremities without any pain.  
Additionally, electromyography and nerve conduction studies 
from April 2008 were normal with no evidence of significant 
neuropathy or radiculopathy.  In an August 2008 addendum to 
the examination report, the examiner stated that there were 
no objective indications or signs of paresthesia during the 
neurological examination and there was no neurological 
deficit noted.

Here, the evidence reflects that the Veteran does not have a 
neurological disorder.  Neurologic examination and testing 
have failed to reveal any such disability and the treatment 
records are negative for a diagnosed neurological disorder.  
Thus, service connection is not warranted on a direct basis.  
See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Additionally, the evidence reflects that the Veteran has not 
exhibited objective indications of a chronic disability.  The 
June 2008 examination report with addendum is more probative 
than the Veteran's complaint of paresthesia.  The examination 
did not reveal objective signs of a neurological disorder 
perceptible to the examining physician, including paresthesia 
in the extremities.  Consequently, service connection is not 
warranted for a neurological disorder under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

G. Conclusion

For all the foregoing reasons, the Board finds that the 
claims of service connection for chronic fatigue, muscle 
pain, and joint pain are granted under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 relating to 
undiagnosed illnesses.  However, the claims of service 
connection for respiratory problems, a metabolic disorder, 
and a neurological disorder must be denied, and service 
connection for degenerative joint and disc disease of the 
lumbar spine is not warranted.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the greater 
weight of the evidence is against the claims that have been 
denied, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for chronic fatigue is granted.

Service connection for chronic muscle pain is granted.

Service connection for chronic joint pain is granted.

Service connection for degenerative joint and disc disease of 
the lumbar spine is denied.

Service connection for respiratory problems is denied.

Service connection for weight fluctuation and a metabolic 
disorder is denied.

Service connection for a neurological disorder is denied.


REMAND

The Board finds that further development is necessary in 
regards to the claims of service connection for a 
gastrointestinal disorder, a psychiatric disorder, and a 
kidney disorder, as well as the appeal of the initial 
evaluation for headaches.  

As part of the March 2006 remand, the Veteran was to be 
scheduled for a VA psychiatric examination in order to 
determine the likely etiology of any current psychiatric 
disorders.  The Veteran underwent an examination in May 2008.  
After conducting psychological testing and examining the 
Veteran, the examiner provided a DSM-IV Axis I diagnosis of 
anxiety disorder, not otherwise specified.  The examiner also 
commented that it is unlikely that the Veteran's mental 
health issues are related to military service.  The examiner 
stated that his rationale was the medical record and 
psychological testing, including a diagnostic interview with 
the Veteran.

The Board does not find the report provided by the May 2008 
examiner to be adequate in order to make a decision on the 
claim of service connection for a psychiatric disorder.  See, 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  First, the 
examiner did not attempt to reconcile the diagnosis of an 
anxiety disorder with the diagnosis of a mood disorder, 
including major depressive disorder, for which the Veteran 
has been treated at the Muskogee VAMC for several years.  
Additionally, the examiner's rationale was merely a broad 
list of some evidence.  An opinion that is not supported by 
adequate reasoning can not be accorded any weight.  See 
Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Here, the 
examiner did not explain why those pieces of evidence 
provided the rationale for his opinion.  This is significant 
because the Board noted in the March 2006 remand that the 
Veteran reported depression and memory problems during his 
August 1992 separation examination.  Moreover, the remand 
instructions asked for a determination of the likely etiology 
of current psychiatric disorders which was not provided.  
Therefore, the claim must be remanded in order to obtain an 
adequate medical opinion in connection with the claim.

In regards to the claim of service connection for 
gastrointestinal disorder, the Veteran was to be scheduled 
for a VA examination in order to identify any current 
gastrointestinal disorders and the designated examiner was to 
provide an opinion as to the likely etiology of any current 
gastrointestinal disorders.  The examination was 
appropriately conducted; however, no nexus opinion was 
provided.  Perhaps this was so in view of the examiner's 
finding that the Veteran had a history of gastrointestinal 
reflux but with a negative examination, as well as a finding 
of no evidence of irritable bowel syndrome.  The Veteran had 
previously been diagnosed with both gastroesophageal reflux 
disease (GERD) and irritable bowel syndrome (IBS).  However, 
the examiner did not identify either of these disabilities as 
a current diagnosis in view of the Veteran's absence of 
related symptoms along with a negative colonoscopy in August 
2006 and a negative upper gastrointestinal series in May 
2008.

The Court has held that a current disability may be shown 
even though the disability resolves prior to the adjudication 
of the claim as long as the veteran has a disability at the 
time the claim is filed or during the pendency of the claim.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
Here, treatment records produced prior to the June 2008 VA 
examination, but during the pendency of the claim, appear to 
show the existence of one or more gastrointestinal disorders.  
Therefore, the claim must be remanded in order to determine 
if the Veteran in fact has a gastrointestinal disorder such 
as GERD and/or IBS, to include whether he had the 
disabilities but they have since resolved, and to address 
whether the prior diagnoses were perhaps made erroneously.  
An opinion as to the likely etiology of any identified 
gastrointestinal disorder should also be obtained on remand.

The Board notes that VA will provide a medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The claim of service connection for a kidney disorder was 
remanded for development as separate from the 
gastrointestinal claim.  Although the claim was properly 
adjudicated separately, the Veteran was not afforded an 
examination in connection with the claim.  The Veteran had 
multiple complaints of kidney problems during service, 
including kidney pain when he was stationed in Bahrain.  The 
Veteran states that he has continued symptoms involving the 
kidney which was noted in the December 1997 VA examination 
report.  However, no diagnosis or nexus opinion was provided 
at that time.  Thus, the Veteran should be scheduled for an 
examination that addresses this claim.  See McLendon, 20 Vet. 
App. at 81.

With respect to service-connected myofascial headaches, the 
Veteran appealed for an evaluation in excess of the 30 
percent rating that was initially assigned.  At the June 2008 
VA examination, the Veteran reported complaints of almost 
daily headaches that last for one minute to a few hours.  No 
further information was elicited from the Veteran regarding 
his headaches and the examiner ultimately provided a 
diagnosis of a history of chronic headaches with a negative 
examination.  The diagnosis was similar to a November 2004 VA 
examination that was conducted by the same examiner.  The 
most recent VA examination that provided a clear diagnosis of 
myofascial headaches was conducted in December 1997.  Given 
the length of time that has passed since that VA examination, 
the Board finds that the Veteran should be afforded another 
VA examination to assess the current degree of disability of 
his myofascial headaches.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).

Whether the Veteran is simply experiencing a headache during 
the examination is not particularly useful in evaluating the 
disability.  Instead, a complete and thorough report 
addressing the existence and frequency of any prostrating 
attacks resulting from myofascial headaches and their effect 
on his economic adaptability would be more helpful.  Such a 
determination could be made by the examiner based on an 
interview and examination of the Veteran along with a review 
of the relevant evidence in the claims file.

It appears that the Veteran continues to receive regular 
treatment at the Muskogee VAMC.  Updated treatment records 
should be obtained in light of the remand.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the Veteran's remaining claims on appeal may have 
a bearing on his entitlement to a TDIU rating, any Board 
action on the TDIU matter would be premature.  Additionally, 
the Court has held that there is no freestanding claim for 
TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  
Whether a TDIU rating will be assigned should be handled 
during the determination of the initial disability rating 
assigned at the time disabilities are determined to be 
service connected.  Id. at 452-53.  Therefore, the Board will 
defer action on this issue and the AOJ should address whether 
a TDIU is warranted when it re-adjudicates the remaining 
claims on appeal and implements the awards of service 
connection that were granted in the decision section.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Obtain the Veteran's more recent 
treatment records (since December 2008) 
from the Muskogee VAMC and associate the 
records with the claims folder.

2.  Forward the Veteran's claims file to 
the Muskogee VAMC psychologist who 
examined the Veteran in May 2008, and who 
provided an opinion regarding the 
relationship of the Veteran's anxiety 
disorder to his military service.  The VA 
psychologist should review the Veteran's 
claims file and identify all of the 
Veteran's current psychiatric disorders.  
If a mood disorder is not diagnosed, the 
psychologist should, to the extent 
possible, reconcile the provided 
diagnosis with the mood disorder 
diagnosis identified in the VA treatment 
records beginning in February 2005.  The 
psychologist should provide another 
opinion as to whether any current 
psychiatric disorder is attributable to 
the Veteran's active military service 
(with particular consideration of the 
August 1992 separation examination).  The 
psychologist must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  An opinion should be 
provided for each identified psychiatric 
disorder.

(The Veteran should be scheduled for 
another psychiatric examination only if 
the above-noted Muskogee VAMC 
psychologist is unavailable or such 
examination is needed to answer the 
questions posed above.)

3.  Schedule the Veteran for an 
examination to determine the etiology of 
any disability with respect to his claims 
for service connection for a 
gastrointestinal disorder and a kidney 
disorder, to include as a qualifying 
chronic disability resulting from an 
undiagnosed illness.  (Advise the Veteran 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All necessary tests and 
studies should be conducted and a 
complete history should be taken.  Based 
on a review of all medical documentation 
and history on file, including the 
service treatment records, the examiner 
should provide a well-reasoned opinion 
consistent with sound medical judgment, 
as to the medical probabilities that the 
Veteran has as a primary diagnosis or 
diagnoses of a gastrointestinal disorder 
and/or a kidney disorder.  (If GERD or 
IBS is not found, the examiner is asked 
to comment on the previous diagnoses of 
GERD and IBS and whether those 
disabilities resolved or the diagnoses 
were made erroneously.)  If a diagnosed 
illness is found, including a resolved 
illness, the examiner should provide an 
opinion as to the medical probabilities 
that the diagnosed illness is related to 
the Veteran's active military service 
(including the Veteran's in-service 
complaints regarding his kidneys).  If 
any sign or symptom that the Veteran 
identifies is not a result of a known 
diagnosis, the examiner should so specify 
and provide an opinion as to the medical 
probabilities that the condition is due 
to undiagnosed illness affecting the 
gastrointestinal or renal system.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  Schedule the Veteran for a VA 
headaches examination.  After reviewing 
the claims file, interviewing and 
examining the Veteran, and conducting any 
testing deemed necessary, the examiner 
should indicate whether the Veteran has 
prostrating attacks as a result of his 
myofascial headaches and, if so, when 
they began; how often they occur; whether 
they are brief or prolonged; and whether 
they are productive of slight, moderate, 
or severe economic inadaptability.  A 
complete rationale for all opinions 
should be provided.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  Implement the awards of service 
connection for chronic fatigue, chronic 
muscle pain, and chronic joint pain, 
rating each as appropriate in accordance 
with applicable rating criteria.

7.  Undertake any additional development 
deemed necessary in connection with the 
request for a TDIU rating.

8.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on appeal 
and consider entitlement to a TDIU 
rating.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


